Citation Nr: 1620160	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of right knee sprain.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for residuals of right knee sprain, hereafter right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a lumbar spine disability, to include lumbar spondylosis.

6.  Entitlement to service connection for hepatitis B.

7.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for PTSD. 

9.  Entitlement to service connection for a bilateral foot disability.

10.  Entitlement to service connection for a bilateral hip disability, to include as secondary to his bilateral knee disabilities.

11.  Entitlement to service connection for a cervical spine disability, claimed as a neck condition.

12.  Entitlement to service connection for an enlarged spleen.

13.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Everett McKeown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from April 1974 to September 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a February 2016 videoconference hearing before the Board, and a copy of the transcript has been associated with the record.

The issues of service connection for a bilateral foot disorder, bilateral hip disorder, a cervical spine disorder and an enlarged spleen, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1984 rating decision denied service connection for right knee condition on the basis that it was not incurred or aggravated in service, and the Veteran was notified of the decision, but did not appeal.

2.  Evidence received since the December 1984 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee disability.

3.  A December 1984 rating decision denied service connection for left knee condition on the basis that there was no disability, and the Veteran was notified of the decision, but did not appeal.

4.  Evidence received since the December 1984 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for left knee disability.

5.  The evidence is at least in equipoise as to whether the Veteran's right knee is related to service.

6.  The evidence is at least in equipoise as to whether the Veteran's left knee is related to service.

7.  The Veteran's lumbar spine disability has been medically attributed to his service-connected knee disabilities.

8.  The evidence is at least in equipoise as to whether the Veteran's hepatitis B is related to service.

9.  The Veteran's psychiatric disability, to include mood disorder, has been medically attributed to his service-connected physical disabilities.

10.  Notwithstanding his symptoms, at no time during the current appeal period has the Veteran been diagnosed as having PTSD. 

11.  At the February 2016 Board hearing, the Veteran's representative requested to withdraw the appeal of entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The December 1984 rating decision that denied entitlement to service connection for a right knee condition is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The December 1984 rating decision that denied entitlement to service connection for a left knee condition is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a right knee disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a left knee disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

7.  Lumbar spine disability is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for chronic hepatitis B disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

9.  A psychiatric disability, diagnosed as mood disorder, is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

10.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.125 (2015).

11.  The criteria for withdrawal of the pending appeal on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable outcome for all issues on appeal, with the exception of service connection for PTSD, the Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regards to service connection for PTSD, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The record contains the Veteran's service treatment and personnel records, as well as VA treatment records.  The Veteran was provided a VA examination in October 2010 to address the nature and etiology of his claimed psychiatric disorders.  On review, the examination report appears comprehensive and includes a rationale for the opinion provided.  As such, the examination is considered adequate and additional examination is not warranted at this time. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

New and Material Evidence

The RO denied the Veteran's claim of service connection for a right knee disability in a December 1984 rating decision, finding that the right knee disability was not incurred in or aggravated by service.  The Veteran was provided notice of this decision and his appellate rights, but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.
 
The evidence received since the December 1984 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, the Veteran and his representative have reported that the right knee disability has worsened in and since service.  This new evidence addresses the reason for the previous denial; that is, a nexus.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

The RO denied the Veteran's claim of service connection for a left knee disability in a December 1984 rating decision, finding that a left knee condition was not shown by the evidence of record.  The Veteran was provided notice of this decision and his appellate rights, but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.
 
The evidence received since the December 1984 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, October 2009 VA imaging showed an impression of degenerative arthritic changes of the patellofemoral joint of the left knee.  This new evidence addresses the reason for the previous denial; that is, a current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (subject to the limitation that a 'chronic' disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App.  128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  Prior to August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) was in effect.  DSM-V is not applicable in the instant case as the issue on appeal was certified to the Board in January 2013, and thus is before August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).

Knees

The Board observes that a Veteran is presumed sound on entry to service.  Here, on examination March 18, 1974, a summary of defects and diagnoses included a sprained right knee and that the Veteran should return in three to four weeks.  April 1, 1974, the examiner specifically noted that the knee functions were within normal limits, and that there were no disqualifying defects or communicable diseases noted.  This evidence, along with the Veteran's reports of right knee injury prior to service is not clear and unmistakable evidence to rebut the presumption of soundness.  Thus, the Veteran is presumed sound at entry with regard to his right knee.

The medical evidence of record has shown a current diagnosis regarding the right and left knees.  Specifically, October 2009 VA imaging showed an impression of degenerative arthritic changes of the patellofemoral joint of the left knee.  VA treatment records from December 2011 revealed early degenerative disc disease bilaterally, and March 2012 imaging was considered to show early arthritic changes bilaterally.

Further there is a clear nexus to service.  February 2011 medical note by Dr. Augustines indicates that the Veteran had degenerative joint disease of the knees that is more likely than not related to his military service.  The Board observes that Dr. Augustines was one of the Veteran's VA treating providers who was familiar with his medical history, and the Veteran's reported symptomatology of knee pain in and since service.  

Although there is also evidence suggesting that there is not a nexus to service for the right knee, the Board does not find it as probative as the positive nexus evidence.  For instance, the October 2009 VA examiner who opined that it was not at least as likely as not the right knee was related to service, did not fully discuss the Veteran's reported knee symptomatology both in service and since service.  The Veteran is competent to report symptoms that he experiences with his knee, such as pain, locking and swelling.  The Board finds that this symptomatology is consistently reported with details, and considers it to be credible.  The examiner also did not discuss the effects of the physical training on the Veteran's current knee problems, to include accounts of his "duck" walk in service.  

Here, the Veteran has in-service injury, established primarily through his competent and credible assertions regarding the continuous and progressive problems associated with training and his duties as a stock control supplyman and equipment repair parts specialist, to include heavy lifting and bending.  The Veteran has suggested that walking like a "duck" in-service during difficult training exercises hurt his knees.  The Veteran has competently and credibly indicated that he began to experience knee symptomatology in service, which he self-treated, and that he experienced knee symptomatology ever since service, which has continued to worsen.  The knee diagnoses included degenerative disc disease by imaging.  As indicated, moreover, arthritic conditions are amongst those for which continuity of symptomatology presents a viable theory of recovery.  Given the potential for in-service injury and symptomatology thereafter, there is a competent basis to attribute current right and left knee disabilities to service.

There is at least an equipoise of the evidence, such that resolving reasonable doubt in the Veteran's favor, service connection for right and left knee disabilities, diagnosed as degenerative disc disease and degenerative joint disease are granted.  

Lumbar Spine

Service treatment records include reports of recurrent back pain identified on separation from service.

VA radiology note from June 2010 indicated that there were multilevel discogenic degenerative changes of the lumbar spine.  As such, there is a current diagnosed lumbar spine disorder.  

Further, there is a nexus to now service-connected knee disabilities.  Specifically, in February 2011 Dr. Augustines wrote that the Veteran had chronic low back pain due to degenerative disc disease and degenerative joint disease of the knees, more likely than not related to service.  As noted above, Dr. Augustines is one of the Veteran's treating providers.  

There is also negative nexus evidence of record.  The October 2010 VA examiner opined that the Veteran's low back disorder was not related to service because he had not been treated for his low back in service, and 2009 records were the first to note narrowing at L1-L2.  Although the examiner observed that the Veteran reported recurrent low back pain on his separation physical, he discounted this due to lack of treatment in service.  However, it is symptoms and not treatment that are relevant in determining a nexus to events in service. The Board finds that the Veteran has competently and credibly explained that he did not seek treatment in service for many ailments, to include his back, because he adopted a mentality that he needed to tough it out rather than be seen going to sick call.  The Board further finds that the Veteran has competently and credibly reported back pain in service and since service, which was not given adequate consideration by the October 2010 VA examiner, such that the Board finds this negative nexus opinion to be of little probative value.

As such, there is at least an equipoise of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disability as secondary to the knee disabilities is warranted.

Hepatitis B

Service treatment records show that at separation in September 1976 the physician summary included a notation that the Veteran was diagnosed as having hepatitis during a blood donation in 1975, with no sequelae.

Here, there is a currently diagnosed disorder, hepatitis B.  As recently as 2012, the Veteran was treated with medication for chronic hepatitis B infection.  VA treatment records from October 2009 indicated that the Veteran had hepatitis B.  At that time, in the course of seeking treatment, the Veteran explained that he had attempted to donate blood approximately 30 years earlier and been informed that he had jaundice and could not donate.  Since then, the Veteran has consistently repeated this explanation in the course of seeking entitlement to service connection.  As such, his report of what he was informed regarding his inability to donate blood is considered competent and credible.

The October 2010 VA examiner opined that the Veteran's hepatitis B was not related to service because the Veteran was not diagnosed until 2009, and he did not have symptoms of hepatitis B in service.  Although the examiner recorded the Veteran's account of being turned away when he wished to donate blood, on account of jaundice, the examiner does not discuss this or explain how this is not a symptom of hepatitis B.  The Board finds that the Veteran is competent and credible to report this event in service.  As such, the negative nexus opinion is given little probative value.  

Considering the service treatment record and competent reports of being turned away for blood donation while in service, and the currently diagnosed chronic hepatitis B infection, resolving all reasonable doubt in the Veteran's favor, the Board finds that chronic hepatitis B infection began in service.  As such, service connection for chronic hepatitis B infection is warranted.  38 C.F.R. § 3.303(a).

A psychiatric disorder, to include mood disorder, other than PTSD

There is a current diagnosis of a mood disorder.  Specifically, October 2010 VA examination diagnosed mood disorder due to chronic orthopedic pains.  November 2012 VA treatment record indicated diagnoses of mood disorder due to general medical condition/pain, and polysubstance abuse currently in remission.  

Further, there is a clear nexus to his now service-connected knee and lumbar spine disabilities.  Specifically, the October 2010 diagnosis included a nexus statement relating the mood disorder to chronic orthopedic pains.  The examiner explained that the chronic depression symptoms the Veteran experienced were related to his mood disorder, and the alcohol abuse was associated with attempts to reduce his multiple pains.  This was discussed in the context of reported right knee pain.  

As such the medical evidence clearly relates the mood disorder to the orthopedic pains, including those experienced in his service-connected right knee disability.

The Board finds that based on this evidence service connection for a mood disorder on a secondary basis is warranted.  That is, the evidence shows that a service-connected disability caused the Veteran's mood disorder.  All elements necessary to grant the benefit sought have been met.  There is no evidence that contradicts this finding.  

PTSD

VA treatment notes show that the Veteran reported a history of PTSD, and had a positive PTSD screening.  Even so, there is no evidence of a diagnosis of PTSD in accordance with Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV).  In fact, at the October 2010 VA examination, diagnoses did not include PTSD.

The Board finds that service connection for PTSD is not warranted.  Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if it is present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Service connection thus must be denied for lack of a current disability.

Diabetes mellitus

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In December 2012, the Veteran filed a substantive appeal to the RO's decision, which included a denial of entitlement to service connection for diabetes mellitus.  See Rating Decision dated November 2010.  At his February 2016 hearing the Veteran's representative requested withdrawal of the appeal of this issue on the record.  See hearing transcript, dated February 2016.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for diabetes mellitus, and it is dismissed.


ORDER

The application to reopen the claim of entitlement to service connection for a right knee disability is granted.

The application to reopen the claim of entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for right knee disability is granted.

Entitlement to service connection for left knee disability is granted.

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for chronic hepatitis B residual is granted.

Entitlement to service connection for a psychiatric disorder, to include a mood disorder, is granted.

Entitlement to service connection for PTSD is denied.

The appeal of entitlement to service connection for diabetes mellitus, is dismissed.


REMAND

The Veteran's record shows that he is currently in receipt of Social Security Administration disability benefits; however, the corresponding records have not been obtained.  On remand, these records should be requested.  

The Veteran has suggested that his bilateral foot, bilateral hip and cervical spine disabilities may be due to his in-service training and job duties to include heavy lifting, or due to or worsened by his other orthopedic problems, specifically, his knees and lumbar spine. 

VA treatment records, to include from August 2011, show that the Veteran experienced pain and tenderness to palpation with his first metatarsal bilaterally.  The Veteran has not, however, been afforded a VA examination to address the nature and etiology of any bilateral foot disability. Accordingly, remand is necessary.  

The Veteran has suggested that his bilateral knee disability results in a limp that contributes to his bilateral hip disability.  The Veteran has not yet been afforded a VA examination for his hips. Thus, remand is necessary for a VA medical examination and opinion to address the nature and etiology of any hip disability.  

October 2009 VA imaging showed degenerative disc disease of the cervical spine, and June 2010 imaging specified there were multilevel discogenic degenerative changes, most pronounced at C5-C6 and C6-C7.  The Veteran was not afforded a VA examination for his cervical spine, and remand to obtain an opinion regarding the nature and etiology of any diagnosed cervical spine disability is necessary.

Enlarged Spleen

The Veteran has reported that he has an enlarged spleen, and he has suggested this may be due to his chronic hepatitis B.  As such, in light of the grant of service connection for hepatitis B, the Board finds that remand for a VA examination and opinion addressing the nature and etiology of the Veteran's enlarged spleen condition is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain and associate with the record copies of any outstanding Social Security Administration disability records.

2.  The RO should take all indicated action in order to obtain and associate with the record copies of any outstanding VA treatment records related to the Veteran's bilateral foot disabilities, hip disabilities, cervical spine disability, and spleen condition.

2.  Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for VA examination(s) to determine the nature and etiology of his (1) bilateral foot, (2) bilateral hip, (3) cervical spine, and (4) spleen disabilities.  The examiner(s) should be provided access to Virtual VA and VBMS for claims folder review and such review should be documented in the report.  All necessary diagnostic tests, as determined by the examiner, should be completed and all pertinent symptomatology and findings should be reported in detail. 

The examiner(s) should then render opinions as to:

(1) Whether it is at least as likely as not (50 percent probability or greater) that any currently shown bilateral foot, bilateral hip, cervical spine, or spleen disability is related to service or any incident therein. 

(2) If not, then the examiner(s) should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot, bilateral hip and cervical spine disabilities were (a) caused by or (b) aggravated (chronically worsened) by any service-connected orthopedic disabilities, to include the now service-connected right and left knee disabilities, and lumbar spine disability. 

(3) In the event that the examiner finds that the bilateral foot disability is at least as likely as not related to service or a service-connected disability, he should then opine as to whether the bilateral hip or cervical spine disability is (a) caused (50 percent probability or greater) or (b) aggravated (chronically worsened) by the bilateral foot disability.

In the event that the examiner finds that the bilateral hip disability is at least as likely as not related to service or a service-connected disability, he should then opine as to whether the bilateral foot or cervical spine disability is (a) caused (50 percent probability or greater) or (b) aggravated (permanently worsened) by the bilateral hip disability.

In the event that the examiner finds that the cervical spine disability is at least as likely as not related to service or a service-connected disability, he should then opine as to whether the bilateral foot or bilateral hip disability is (a) caused (50 percent probability or greater) or (b) aggravated (permanently worsened) by the cervical spine disability.

(4) If the examiner does not relate the spleen condition to service, then he should opine as to whether any diagnosed spleen condition is (a) caused (50 percent probability or greater) or (b) aggravated (chronically worsened ) by service-connected chronic hepatitis B residuals.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would.

3.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


